Fourth Court of Appeals
                               San Antonio, Texas
                                    October 24, 2019

                                  No. 04-19-00343-CV

                      Brittany RETLEDGE and Arnold Lamotte, Jr.,
                                     Appellants

                                           v.

                                   Misty SANTANA,
                                       Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2019CV04147
                         Honorable J Frank Davis, Judge Presiding


                                     ORDER
       The Appellants’ Motion for Extension of Time to File Brief is hereby GRANTED. The
appellants’ brief is due on or before November 22, 2019. No further extensions.



                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2019.



                                                ___________________________________
                                                Luz Estrada,
                                                Chief Deputy Clerk